Citation Nr: 0522340	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-19 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee arthroscopy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had honorable active service from February 1994 
to February 1996. 

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York.

In November 1998, the veteran raised a claim of entitlement 
to service connection for a stomach disorder, to include 
irritable bowel syndrome, as secondary to prescribed 
medication.  In March 1999, the RO indicated that a letter 
would be sent to apprise the veteran of applicable VA law.  A 
copy of this notification letter is not of record.  In 2003, 
the veteran, via her representative, also raised a claim of 
entitlement to an increased rating for left ear hearing loss.  
This matter has not been adjudicated.  The aforementioned is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The left knee disability is not productive of extension 
or flexion limited to a compensable degree or instability.  

2.  The surgical scar of the left tibia is not productive of 
pain, tenderness, or limitation of function.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left 
knee arthroscopy, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5257, 5259, 5260, 5261 (2004), 4.118, Diagnostic Codes 7802-
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Factual Background, Law and Regulations, Analysis

In August 1996, the RO granted service connection for 
residuals of status post left knee arthroscopy, and rated the 
disability as 10 percent disabling under 38 C.F.R. § 4.17a, 
Diagnostic Code 5259.  

In March 1998, the veteran filed an informal claim seeking an 
increased rating.  The veteran testified that her left knee 
disability causes constant pain, swelling, instability, and 
an altered gait.  The veteran also testified that prolonged 
standing causes soreness of the left knee, and that she has 
been self medicating since 2001.  See May 2005 Hearing 
Transcript.  She also maintains that the disability 
interferes with her lifestyle because she lives in an 
apartment on the second floor.  See October 2004 VA 
examination report.
Here, it is acknowledged that diagnoses of left knee 
degenerative joint disease, minimal to mild, and 
patellofemoral syndrome have been made.  Additionally, in 
March 1998 and March 2001, the veteran underwent left knee 
arthroscopies.  In spite of the veteran's appellate 
assertions, the criteria for the assignment of a rating in 
excess 10 percent for residuals of a left knee arthroscopy 
have not been met.  

Diagnostic Code 5259 provides a 10 percent evaluation for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Under this provision, the 
veteran receives the maximum percentage rating allowable.  
Thus, the assignment of a higher rating under this code is 
prohibited.  

The requirements for the assignment of a higher rating under 
other applicable ratings provisions have not been met either.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 5258 provides a 20 percent rating for a 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  The veteran's complaints of 
pain and the objective findings of mild effusion in May 2002 
are acknowledged.  Nonetheless, the objective evidence of 
record overall does not demonstrate increased impairment so 
as to warrant an increased rating.  VA examinations in August 
1998, April 2003, and October 2004, all reveal pain without 
locking, effusion, swelling, or warmth.  Additionally, VA 
outpatient treatment reports dated from 1998 to 2003 do not 
demonstrate increased impairment in this regard.  

Diagnostic Code 5260 allows a zero percent rating for flexion 
of the leg limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 degrees, and a 20 percent rating for 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Diagnostic Code 5261 allows a zero percent rating 
for extension limited 5 degrees, a 10 percent rating for 
extension limited to 10 degrees, and a 20 percent rating for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The criteria for an increased rating under either provision 
have not been met.  The veteran's flexion is not limited to 
30 degrees nor is extension limited to 15 degrees.  Even when 
considering the veteran's complaints of pain, swelling, and 
soreness, from 1998 to 2004 the veteran has had and continues 
to have full extension with flexion ranging from 125 to 100 
degrees.  VA outpatient treatment and private medical reports 
dated from 1998 to 2003 do not show overall increased 
limitation of motion either.  (It is noted that the veteran 
was awarded a temporary total rating from March 2001 to June 
2001.  See Rating Decision dated in January 2003).  In 2004, 
the examiner found that range of motion remained unchanged 
with repetitive activity, and no fatiguability or lack of 
endurance was detected.  The veteran merely experienced pain 
when ambulating stairs when carrying laundry.  Thus, even 
when considering the veteran's complaints of pain and 
functional impairment, the criteria for an increased rating 
in excess of 10 percent have not been met.  
38 C.F.R. §§ 4.10, 4.40; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1996).

The requirements for a separate rating pursuant to VAOPGCPREC 
9-04 are not met.  VAOPGCPREC 9-04 provides that when a 
claimant has both limitation of flexion and limitation of 
extension of the same leg, limitation of motion must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  The veteran's limitation of flexion is 
not limited to 60 degrees and her extension has remained 
full.

The criteria for an increased rating under Diagnostic Code 
5257 are not met either.  Diagnostic Code 5257 provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability and a 20 percent rating for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Despite the veteran's complaints of 
giving away and instability, the objective evidence does not 
demonstrate slight or moderate impairment.  

On VA examinations in April 2003 and October 2004, the 
examiner reported that the veteran's complaints of 
instability stopped after undergoing an arthroscopy in March 
2001.  Clinical findings overall also fail to reveal evidence 
of slight recurrent subluxation or lateral instability.  
Although clinical findings noted tenderness over the patellar 
tendon, the veteran has had and continues to have negative 
McMurray's, Lachman's, and anterior and posterior drawer's 
tests.  No medial joint instability was detected.  In October 
2004, the examiner stated that medial and collateral 
ligaments, as well as the anterior and posterior cruciate 
ligaments, were examined but no laxity was detected.

In this case, the provisions of VAOPGCPREC 26-97 are not for 
application.  VAOPGCPREC 26-97 provides that when a knee 
disorder is rated under Diagnostic Code 5257, and a veteran 
also has limitation of motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, a separate evaluation may be assigned for 
arthritis with limitation of motion and for instability.  
Although the veteran has degenerative joint disease of the 
left knee, her disability does not warrant a compensable 
rating under Diagnostic Code 5257 or a zero percent rating 
under 5260 or 5261. 

Finally, the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (in effect prior to and since August 30, 
2002) have been considered as well.  Although the veteran's 
surgical scar measuring 11-centimeters x 1/2 centimeters over 
the left tibia is mildly numb to touch, a compensable 
evaluation in this regard is not warranted.  See April 2003 
and October 2004 VA examination reports.  The scar is well 
healed without evidence of pain, tenderness, deformity or 
associated limitation of motion as are required for an 
increased rating.  

Given the foregoing reasoning, the evidence demonstrates that 
the veteran's left knee arthroscopy disability warrants a 10 
percent evaluation and no more.  An increased rating is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5259, 5260, 5261, 4.118, 
Diagnostic Codes 7802-7805.

Extraschedular Consideration

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the issue on appeal.  
The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and her representative have been notified of the 
information and medical or lay evidence needed to 
substantiate her claim.  By rating decision dated in 
September 1998, Statement of the Case dated in November 1998, 
Supplemental Statements of the Case dated in May 2003 and 
November 2004, and VA letters dated in April 2003 and May 
2004, VA apprised the veteran and her representative of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decision, and the information and evidence 
needed to substantiate the claim.  VA told the veteran that 
she should provide medical information and/or evidence about 
her doctor's records, medical diagnoses, and medical 
opinions, and submit any evidence in her possession.  VA also 
told the veteran that it would assist her with obtaining 
medical records, employment records, or records from other 
Federal agencies.  VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate her claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical reports 
dated from 1996 to 2004, and VA examination reports dated in 
August 1998, May 2002, April 2003 and October 2004.  Although 
each examination report indicates that the veteran's claims 
file was not available for review, each VA examiner recorded 
a detailed account of the veteran's history and the clinical 
findings needed to rate the veteran's left knee disability.  
The medical examinations contain sufficient detail so that 
the evaluation of the veteran's left knee disability is a 
fully informed one.  38 C.F.R. § 4.2 (2004).  Additional 
development in this regard is not warranted. 

The veteran was furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor her representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  See May 2005 Hearing Transcript.  VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an increased rating for residuals of a left 
knee arthroscopy, currently rated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


